Case 2:19-cv-01997-MWF-MRW Document 121 Filed 04/13/21 Page 1 of 3 Page ID #:2190




 1

 2
                                                                           JS-6
 3

 4

 5

 6

 7

 8

 9

10
                         UNITED STATES DISTRICT COURT
11
                       CENTRAL DISTRICT OF CALIFORNIA
12

13    I.H., a minor, by and through his guardian   Case No.: CV 19-1997-MWF (MRWx)
14   ad litem, C.C.,
                                                   Order Granting Plaintiff’s Motion for an
15               Plaintiff,                        Order Approving Minor’s Compromise of
16
           v.                                      a Pending Claims
17   OXNARD SCHOOL DISTRICT AND
     CASA PACIFICA CENTERS FOR
18
     CHILDREN AND FAMILIES,                        Hon. Michael W. Fitzgerald
19
                 Defendants.                       Complaint filed: March 18, 2019
20

21

22

23

24

25

26

27

28
      __________________________________________________________________________
         ORDER GRANTING MOTION FOR APPROVAL OF MINOR’S COMPROMISE
                                          -1-
Case 2:19-cv-01997-MWF-MRW Document 121 Filed 04/13/21 Page 2 of 3 Page ID #:2191




 1                                              ORDER
 2            Having read and considered Plaintiff’s Motion (1) To Enforce the Settlement
 3   Between Plaintiff and Defendant Casa Pacifica Centers for Children and Families,
 4   and (2) for an Order Approving Minor’s Compromise of Pending Claims; the
 5   Memorandum of Points and Authorities in Support Thereof; the concurrently-filed
 6   Declarations of Shawna L. Parks and C.C.; the papers and records on file with this
 7   Court in this action; and good cause having been shown, the Court finds that the
 8   settlement agreement is in the best interest of Plaintiff, I.H., the minor.
 9   IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
10            1. The Motion to Enforce the Settlement Between Plaintiff and Defendant
11               Casa Pacifica Centers for Children and Families is DENIED as moot,
12               since Plaintiff subsequently withdrew this portion of the Motion. (See
13               Docket No. 115);
14            2. The Motion to Approve the Minor’s Compromise as to claims against
15               Defendant Casa Pacifica is GRANTED;
16            3. Plaintiff I.H. shall receive $55,000 in settlement funds, less any amounts
17               paid to satisfy the Medi-Cal lien, to be transferred directly from the Law
18               Office of Shawna L. Parks IOLTA Account to a California Uniform
19               Transfers to Minor Account, with I.H.’s mother, C.C., as custodian of the
20               account, to be used for I.H.’s care and benefit only;
21            4. This Court will retain jurisdiction for purposes of enforcing payment, if
22               necessary, but will issue a final dismissal with prejudice of claims against Casa
23               Pacifica after payment of the monetary sums set forth in this agreement;
24   ///
25   ///
26   ///
27   ///
28
           __________________________________________________________________________
              ORDER GRANTING MOTION FOR APPROVAL OF MINOR’S COMPROMISE
                                               -2-
Case 2:19-cv-01997-MWF-MRW Document 121 Filed 04/13/21 Page 3 of 3 Page ID #:2192




 1         5. Counsel for Plaintiff are directed to notify the Court and file a dismissal with
 2            prejudice of claims against Casa Pacifica within seven (7) days of receipt of the
 3            moneys outlined in the agreement.
 4         IT IS SO ORDERED.
 5

 6   Dated: April 13, 2021
 7
                                                         _______________________
 8                                                       MICHAEL W. FITZGERALD
 9                                                       United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       __________________________________________________________________________
          ORDER GRANTING MOTION FOR APPROVAL OF MINOR’S COMPROMISE
                                           -3-
